TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED SEPTEMBER 3, 2014



                                       NO. 03-12-00821-CV


                                   Erik Christensen, Appellant

                                                  v.

                                   Coursetrends, Inc., Appellee




         APPEAL FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, ROSE, AND GOODWIN
                 AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on November 20, 2012. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The

appellant shall pay all costs relating to this appeal, both in this Court and in the court below.